DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figure 4) in the reply filed on 11/7/2022 is acknowledged.
Claims 5 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/2022.

Status of Claims
The status of the claims as filed in the submission dated 11/7/2022 are as follows:
Claims 1-16 are pending;
Claims 5 and 13 are withdrawn from consideration;
Claims 1-4, 6-12, and 14-16 are being examined. 

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 line 2-3 recites “a upper surface” which should be corrected to --an upper surface--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are therefore being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Reinforcing means” in claims 1 and 16. The reinforcing means has been interpreted as an annular flange and equivalents (as outlined on page 7 line 30 to page 9 line 5 of applicants filed disclosure which outlines numerous variations of the flange).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the first flat section and the second flat section extend in inclined plans”. It is unclear as to what reference point the incline is being measured.  Are the two flat sections inclined to one another or some other plane? Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.
Claim 11 recites the limitation "the second lower surface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “a first flower surface and the second lower surface”. However, Claim 10 from which claim 11 depends from, already recites “the reinforcing means is formed by a flange delimited by a upper surface and a lower surface”.  Claim 10 outlines that the lower surface is referring to the flange of the reinforcing means, wherein claim 11 is generally reciting the reinforcing means includes a first and second lower surface.  Therefore, it is unclear if the lower surfaces of claim 11 are the same as the lower surface of the flange of claim 10, or are additional lower surfaces of the reinforcing means. For examination purposes, the limitations of the lower surfaces of claim 10 and 11 will be interpreted as referring to the same surface of the reinforcing means.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa (US2007/0000639A1).
Re Claim 1. Ozawa teaches a heat exchanger (OC is an oil cooler, which is a heat exchanger) for vehicle arranged to allow an internal circulation of at least one fluid (Figures 1-3; Paragraphs 52-53), the heat exchanger comprising: 
at least one heat exchanger bundle (3, 5, 5a, 5b are plates of the heat exchanger bundle) (Figures 1-3; Paragraphs 54, 61); 
at least one duct (2) at least partially outside the heat exchanger bundle (Figures 1-3; Paragraph 54; The connecting tube 2 is a duct for transferring fluid to and from the heat exchanger bundle), 
the duct penetrating into the heat exchanger bundle by a hole (3a) arranged in a terminal plate (3) of the heat exchanger bundle (Figures 1-3), 
the duct comprising at least a collar (enlarged folded portion of 2 that is surrounded by 4 in Figure 3) lining the hole (Figures 1-3); and 
a reinforcing means (4) in touch with the collar of the duct (2) and with the terminal plate (3) of the heat exchanger bundle (Figures 1-3; Paragraphs 61, 64-66).

Re Claim 16. Ozawa teaches a heat exchanger (OC is an oil cooler, which is a heat exchanger) for vehicle arranged to allow an internal circulation of at least one fluid (Figures 1-3; Paragraphs 52-53), the heat exchanger comprising: 
at least one heat exchanger bundle (3, 5, 5a, 5b are plates of the heat exchanger bundle) comprising a pile of plates (3, 5, 5a, 5b) stacked onto one another, the pile of plates being delimited by a first terminal plate (3) and a second terminal plate (5b) (Figures 1-3; Paragraphs 54, 61); 
at least one duct (2) at least partially outside the heat exchanger bundle (Figures 1-3; Paragraph 54; The connecting tube 2 is a duct for transferring fluid to and from the heat exchanger bundle), 
the duct penetrating into the heat exchanger bundle by a hole (3a) arranged in one of the terminal plates (3) of the heat exchanger bundle (Figures 1-3), 
the duct comprising at least a collar (enlarged folded portion of 2 that is surrounded by 4 in Figure 3) lining the hole (Figures 1-3); and 
a reinforcing means (4) in touch with the collar of the duct (2) and with the one of the terminal plates (3) of the heat exchanger bundle (Figures 1-3; Paragraphs 61, 64-66), 
the reinforcing means being able to transfer at least a portion of forces applied on the duct to the heat exchanger by increasing contact areas between the duct and the heat exchanger (Figures 1-3; Paragraphs 61, 64-66).

Re Claim 2. Ozawa teaches the reinforcing means is of an annular shape and extends all around the duct (Figures 1-3 and 7-9; Paragraphs 54-69).
Re Claim 3. Ozawa teaches the reinforcing means comprises a lower surface in touch with the terminal plate of the heat exchanger bundle (Figures 1-3; Paragraphs 54-69; See Annotated Figure 3).

    PNG
    media_image1.png
    718
    574
    media_image1.png
    Greyscale

Re Claim 4. Ozawa teaches the reinforcing means comprises at least a first flat section and a second flat section, the first flat section being at least in touch with the collar the duct, the second flat section being at least in contact of the terminal plate (Figures 1-3; Paragraphs 54-69; See Annotated Figure 3).
Re Claim 6. Ozawa teaches the first flat section and the second flat section extend in inclined plans (Figures 1-3; Paragraphs 54-69; See Annotated Figure 3; The two flat sections are not on the same plane, thus they are inclined to one another. Further, based on the installation of the heat exchanger, the two planes can be inclined).
Re Claim 7. Ozawa teaches the second flat section includes at least two radial extensions (4a) separated by at least an interval (notches 4c are intervals) (Figures 1-3 and 7-9; Paragraphs 54-69).
Re Claim 8. Ozawa teaches the interval form a passage (notches 4c create a passage) between a chamber delimited by the terminal plate, the collar and the reinforcing mean, and an outside environment the heat exchanger (Figures 1-3 and 7-9; Paragraphs 54-69; See Annotated Figure 3).
Re Claim 9. Ozawa teaches the first flat section is interposed between the collar and a neck which surrounds the hole of the terminal plate (Figures 1-3; Paragraphs 54-69; See Annotated Figure 3).
Re Claim 10. Ozawa teaches the reinforcing means is formed by a flange delimited by a upper surface and a lower surface (Figures 1-3; Paragraphs 54-69; See Annotated Figure 3).
Re Claim 11. Ozawa teaches the reinforcing means includes a first lower surface and the second lower surface (Figures 1-3; Paragraphs 54-69; See Annotated Figure 3).
Re Claim 12. Ozawa teaches the first lower surface is in touch with a neck of the terminal plate, the second lower surface being in touch with a portion of the terminal plate surrounding at least partially the neck (Figures 1-3; Paragraphs 54-69; See Annotated Figure 3).
Re Claim 14. Ozawa teaches the reinforcing mean is connected in common to the duct and to the heat exchanger by a metal contribution (Figures 1-3; Paragraphs 69 and 80-81 teaches brazing the heat exchanger, wherein brazing is considered a connection by a metal contribution).
Re Claim 15. Ozawa teaches a first internal path adapted to a refrigerant fluid and a second internal path adapted to a liquid coolant (Figures 1-3; Paragraphs 54-69; Ozawa teaches a radiator coolant and oil, wherein the radiator coolant can be considered a refrigerant fluid and the oil a liquid coolant).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763